            Case 1:19-cr-00018-ABJ Document 9 Filed 01/28/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

       v.                                                     Case 1:19-cr-00018-ABJ

ROGER J. STONE, JR.

            Defendant.
___________________________________________/

                       MOTION FOR ADMISSION OF ROBERT BUSCHEL

       Pursuant to Criminal Local Rule 44.1(c) & (d), Defendant Roger Stone moves for the

admission and appearance of attorney Robert C. Buschel pro hac vice in the above-entitled

action. This motion is supported by the Declaration of Robert Buschel, filed herewith. As set

forth in Mr. Buschel’s declaration, he is admitted and an active member in good standing the

following courts and bars: the Florida Bar, California Bar, Eleventh Circuit Court of Appeals, the

U.S. District Court for the Southern and Middle Districts of Florida. the U.S. District Court for

the Northern District of California, the U.S. District Court for the Central District of California.

This motion is supported and signed by L. Peter Farkas, Esq. an active and sponsoring member

of the Bar of this Court.

       Dated this 28th day of January, 2019.


                                               Respectfully submitted,

                                               __/s/ L. Peter Farkas_______

                                               L. Peter Farkas
                                               (DDC Bar No. 52944)
                                               Halloran Farkas & Kittila, LLP
                                               1101 30th Street, NW
                                               Suite 500
                                               Washington, DC 20007
                                               (202) 559-1700
                                               PF@hfk.law
           Case 1:19-cr-00018-ABJ Document 9 Filed 01/28/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

on all counsel of record or pro se parties identified on the attached service list in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notice of Electronic filing.


                                       _____/s/ L. Peter Farkas__________________
                                       L. Peter Farkas
           Case 1:19-cr-00018-ABJ Document 9-1 Filed 01/28/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,


      v.                                                       Case 1:19-cr-00018-ABJ


ROGER J. STONE, JR.

            Defendant.
___________________________________________/


                DECLARATION OF ROBERT BUSCHEL IN SUPPORT OF
                     MOTION FOR ADMISSION PRO HAC VICE

      I, Robert Buschel, hereby declare:

      1. My name, office address, and telephone number are as follows:

            Robert C. Buschel
            Buschel Gibbons, P.A.
            One Financial Plaza, Suite 1300
            100 S.E. Third Avenue
            Fort Lauderdale, FL 33394
            (954) 530-5301
            Buschel@BGlaw-pa.com

      2. I have been admitted to the following courts and bars:

            Supreme Court of Florida (1995) (Fla. Bar No. 0063436)

            Supreme Court of California (2010) (Cal. Bar No. 269354)

            U.S. District Court for the Northern District of California

            U.S. District Court for the Central District of California

      3. I am currently in good standing with all states, courts, and bars in which I am admitted.

      4. I have been previously been admitted pro hac vice one time in this Court in Cockrum
         Case 1:19-cr-00018-ABJ Document 9-1 Filed 01/28/19 Page 2 of 2



       et. al v. Trump Campaign and Roger Stone, Case No. 1:17-cv-1370 (District Judge

       Huvelle), in the last two years.

       5. I do not have an office located within the District of Columbia.

        I declare under penalty of perjury that the foregoing is true and correct. Executed in Fort

Lauderdale, Florida this _28th_ day of January, 2018.



                                             ____/s/ Robert Buschel___________________
                                             Robert C. Buschel
            Case 1:19-cr-00018-ABJ Document 9-2 Filed 01/28/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,


       v.                                               Case 1:19-cr-00018-ABJ


ROGER J. STONE, JR.

            Defendant.
___________________________________________/

    ORDER GRANTING MOTION FOR ADMISSION OF ATTORNEY ROBERT C.
                     BUSCHEL PRO HAC VICE

       The Court has reviewed the Defendant Roger Stone's motion for admission of attorney

Robert Buschel pro hac vice. Upon consideration of that motion, the Court grants attorney

Robert Buschel pro hac vice admission to this Court.

       IT IS SO ORDERED.



       DATED: ___________

                                            ______________________________
                                            Amy Berman Jackson
                                            United States District Judge
